PD-0179-15
                                                                                       //E
                   IN   THE   COURT    OF      CRIMINAL   APPEALS        COURT OF CRPWAL APPALS
                                      OF    TEXAS
                                                                             FEB 17 2015

                                                                                •i^y^i'.W!
EX   PARTE:                                §

JOSE GONZALES III,                         §                 CAUSE No.    13-13-0OO11-CR
          Petitioner
                                           §                 TR.CT.NO.    11-CR-4141-D




              PETITIONER'S MOTION FOR EXTENSION OF TIME^llr,                    FILED
                                                                                '          IN
                                                                                  IL-«-L-' "M
                                                                      COURT OF CRIMINAL APPEALS
                FOR    PETITION   FOR      DISCRETIONARY     REVIEW
                                                                               FEB 17 2215
              IN ACCORDANCE WITH T.R.A.P. RULE11055$3).

                                      T0 WIT:                                Abel Acosta, Cierk

Comes Now Jose Gonzales III/ hereinstyled Petitioner/                    files this

motion for extension of time for Petition Discretionary Review/

from the 13th Court of Appeals from mandate that was issued on

October 7,    2013. petitioner filed a motion for rehearing was filed

September 29/ 2014. Petitioner's motion for rehearing was denied

January 21/2015.by the 13th Court of Appeals.

                                      ART.I -/


Petitioner humbly request the Court to grant him an 60 day extension

until March 21/2015 in the above-mentioned and entitled Cause.

                                       PRAYER


Petitioner prays for this relief and any the Honorable Court deems

just and necessary.

Signed this 7 day of Feburary/2015.



 Judge Presiding
                              () GRANTED () DENIED


                                                            Respectfully submitted/
                                                            By:
                                                            Pro/se:
                                                            Jose Gonzales     III     #1832029
                                              James    V.    Allred       Unit

                                               2101   FM    369    N.


                                               Iowa Park/         Texas    76367




                     CERTIFICATE      OF   SERVICE


Attrue and correct copy of this Motion for extension of time

was placed in the U.S. Mail at the James V. Ailed Unit/ this

2/715 to the Hon. Mark Skurka/   Dist. Atty.     for Nueces County

Courthouse/ 901 Leopard St.IRm. 206,       Corpus Christi/ Texas 78401




                                 2.